LAMM, J.,
concurs in part and dissents in part. He is one of the opinion that all of the defendants are guilty as charged. Further, that the license of the Republic Oil Company to do business in Missouri is properly forfeited absolutely, and once for all. The business life of the company in this jurisdiction would seem to show that it was born in original corporate sin and begotten in corporate iniquity. The record shows that it is a rover, flying a flag of fair trade only as a decoy- — wearing the livery of a fair trader the more easily and effectually to strike down all fair trade in oils, the more effectually to fasten the yoke of an odious monopoly upon the State. It is here to-day and gone to-morrow. It has no fixed business abode in Missouri and is not rooted in this State by any vested interest. Therefore, he concurs in what is said about it and in the punishment adjudged against it. Nothing-in its career in this State is to be so commended as its exit by the action of the law.
As to the Standard Oil Company of Indiana, the case is somewhat different. That corporation has vested interests in the State in a plant of great value and a great business in the useful line of refining oils. To the extent that it is pursuing the refining of oils, it is subserving a legitimate business purpose useful to our people. In so far as it voluntarily entered into a conspiracy to suppress competition and fix arbitrarily the price of oils in the teeth of our anti-trust statutes and the common law and to establish a trade monopoly contrary to both, it deserves punishment. But in accordance with the usage of this court in the Beef Trust Case, the Trust Company Case and the Insurance Companies Case, we should temper justice with mercy by using- a flexible power in our judgment. In the Beef Trust Case and in the Insurance Companies Case we went to our anti-trust statutes, to our quo warranto statutes and to the common law to get at *475our powers in punishment. We should do so in this case; so long as we have ruled we have the right. Therefore, the ouster against the Standard Oil Company of Indiana, bottomed upon a forfeiture of its license to do business in Missouri, should conditionally protect its general business in refining oils — this primarily, to protect our own citizens against the dismantling of a useful business plant. He is of opinion further that the judgment of ouster should be suspended during good behavior, on its making a sufficient showing of compliance with the. law. This metes out to it the same degree and character of punishment administered to to the Waters-Pierce Company. We have provided a locus poenitentiae fon that company, why not for this one?
As to the Waters-Pierce Company he does not concur in the stress laid in the principal opinion on the sometime wishes and desires of the minority stockholders not to enter into the unlawful combination in restraint of trade found to exist. If the court in administering punishment may look within the body corporate and see the individual stock-holders and comment on their tentative positions, in the inception of corporation enterprises, and mete out justice, not as it may-affect the body corporate, which is a party to the litigation, but the individual shareholders who are not parties, then at least it should not he lost sight of that the same record that shows the minority stockholders of the Waters-Pierce Company at first protested, also shows that- they finally consented. Did these minority stockholders invoke judicial aid in any court open to them' to prevent a consummation of the unlawful purpose of the alleged wicked majority? Not at all. Did they even give open cry to their protest and call to their aid the force of wholesome public opinion? No. Did they refuse to take an even pro rata of the illicit, fabulous gains arising from the unlawful combination? No. Have they got those gains in pocket *476now? Yes. Do they offer restitution? No. When the corporation was sued in this proceeding did these minority stockholders enter their appearance or ask to have an appearance entered for them in order to protect their minority holdings by placing themselves rectus in curia¶ No. In such condition of things, he is of opinion that the minority stockholders are not objects of especial judicial sympathy, no more than was the Empress Maria Theresa in a certain historical event. “What,” asked one of Frederick the Gfreat, “was the attitude of the Empress toward the partition of Poland?” “She weeps,” dryly remarked Frederick, “but she takes her share.” Until such time as it be written as a precept of law that the allowable way to defeat temptation is to give way to it, or until it be written in the law that the alluring enticement of great gains forces the tempted one into doing an illegal act and takes the edge from a willing participation in an illegal act, he is not willing to extend such judicial sympathy. To suspend the judgment of ouster on payment of a fine, conditionally, upon a showing of corporate fidelity to law is well enough, but in his opinion the punishment is too light for such conspicuous, profitable, defiant and long-drawn-out violation of our anti-trust statutes. Justice should not be spectacular or capricious, but as this defendant made millions of illegal profits, its fine should be measured by its own standard, in order to be felt and appreciated.
He is therefore of the opinion that the amount of its fine should be fixed at one million of dollars. He is of the further opinion that the fine of the Standard Oil Company of Indiana should be increased and the ouster changed from an absolute one to a conditional one.
*477ORDER SUSPENDING JUDGMENT.
ENTERED MARCH 9, 1909.
Now at this day, the court having seen and fully understood the motions heretofore filed hy the Standard Oil Company for a rehearing and to modify the judgment herein, and the motion heretofore filed by the Republic Oil Company for a rehearing herein, doth order that said motions be, and the same are hereby overruled. (Lamm, J., dissenting; Woodson, J., expresses his views in separate opinion.) And the court having seen and fully understood the motion heretofore filed by the Attorney-General, to make absolute the judgment of ouster against the Waters-Pierce Oil Company, respondent herein, doth order that said motion be, and the same is hereby overruled. ' (Lamm, J., dissenting; Woodson, J., expresses views in separate opinion.) And the court having seen and fully understood the proofs of compliance with the requirements-of the judgment of December 23, 1908, heretofore filed by the Waters-Pierce Oil Company, respondent herein, doth order that said proofs he approved, and that the said judgment of ouster be suspended, in accordance with the said judgment of December 23, 1908, in said cause. (Lamm, J., dissenting; order filed; opinion by Woodson, J.)
PINAL DECREE.,
ENTERED MARCH 9, 1909.
The Waters-Pierce Oil Company having tendered into court the amount of the fine imposed on it by the judgment of this court, and having given satisfactory evidence of its purpose to henceforth so conduct its business as not to violate the law of this State in regard to pools, trusts and conspiracies, it is ordered by the court that the clerk of this court receive the *478money so tendered and pay the same into the State Treasury and it is further ordered that the judgment of this court of date December 23, 1908, ousting the Waters-Pierce Oil Company of its charter and adjudging all its rights and privileges thereunder forfeited and annulled, be and the same is hereby suspended until otherwise ordered by the court, but the court will retain jurisdiction of the cause for the purpose of setting aside and annulling this order or modifying the same if the court should hereafter on motion of the Attorney-General or its own motion become satisfied that the Waters-Pierce Oil Company is at that time or has been conducting its business in a manner forbidden by the law of this State in relation to pools, trusts and conspiracies.